1
                               UNITED STATES DISTRICT COURT
2
                                      DISTRICT OF NEVADA
3

4
      PATRICK CHARLES McKENNA,                        Case No. 2:11-cv-00191-JCM-NJK
5
            Petitioner,
6            v.                                       ORDER GRANTING MOTION FOR
                                                      WITHDRAWAL OF COUNSEL
7                                                     (ECF NO. 79)
      WILLIAM GITTERE, et al.,
8
            Respondents.
9

10

11          This capital habeas corpus action is currently stayed, pending the petitioner’s
12   exhaustion of claims in state court. See Order entered May 9, 2012 (ECF No. 37); Order
13   entered July 12, 2012 (ECF No. 42); Order entered March 17, 2014 (ECF No. 54);
14   Order entered March 22, 2017 (ECF No. 71).
15          On November 18, 2019, the petitioner, Patrick Charles McKenna, filed a “Motion
16   for Withdrawal of Counsel” (ECF No. 79). In that motion, McKenna simply seeks to
17   make a substitution of counsel between attorneys at the office of the Federal Public
18   Defender for the District of Arizona (FPD), which has been appointed to represent
19   McKenna. See Order entered July 12, 2012 (ECF No. 42). The Court will grant the
20   motion.
21          For future reference, the Court calls counsel’s attention to Local Rule LSR 3-6(b)
22   (“Substitution of Counsel in Habeas Corpus Cases”), which provides:
23                 In cases in which the petitioner is represented by one or more
            attorneys in a federal public defender’s office, substitutions of counsel
24          from one attorney in the federal public defender’s office to another
            attorney in that office need not be made by motion or stipulation, as is
25          otherwise required by LR IA 11-6, but must be made by the filing of a
            notice of the substitution.
26
27   LSR 3-6(b). Under that rule, the sort of change in representation of the petitioner made
28   here, within the office of the FPD, does not require a motion; a notice will suffice.
                                                  1
1          IT IS THEREFORE ORDERED that Petitioner’s Motion for Withdrawal of

2    Counsel (ECF No. 79) is GRANTED. The Clerk of the Court is directed to update the

3    docket to make the change in representation described in the motion (Cary Sandman

4    terminated as Petitioner’s counsel).

5          IT IS FURTHER ORDERED that, pursuant to Federal Rule of Civil Procedure

6    25(d), William Gittere is substituted for Timothy Filson as the respondent warden, and

7    Aaron Ford is substituted for Catherine Cortez Masto as the respondent state attorney

8    general. The Clerk of the Court is directed to update the docket for this case to reflect

9    these changes.

10

11               December
           DATED THIS      5, 2019.
                      ___ day of ______________________, 2019.
12

13
                                              JAMES C. MAHAN,
14                                            UNITED STATES DISTRICT JUDGE
15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                                2
